Electric cars (debate)
The next item is the Council and Commission statements on electric cars.
Mr President, ladies and gentlemen, Commissioner, Vice-President of the Commission, Mr Tajani, as you know, European industry as a whole has been seriously affected by the global economic and financial crisis, and in this extremely tough climate for all sectors of the economy and also for industry, we believe that Europe's utmost priority is to restore growth and employment.
Today we have heard good news in the Commission's forecasts regarding the recovery that is taking place in the whole of the European Union. Although the recovery is small, ultimately it is recovery, and in particular it must mean industrial activity.
We believe that industry - and on this I am certain that I am in agreement with the Vice-President of the Commission, because we recently spoke about this matter and he agrees with us - is and must be an irreplaceable driving force behind growth and recovery for the European economy. We therefore need to back European industry.
European industry - I repeat - can play a driving role in the economy and in order for this to be the case we firstly need to protect our industrial fabric from the tough economic climate that we are experiencing, and secondly we need to improve the competitiveness of European industry. In other words, European industry needs to return to leadership and competitiveness in the global market; it needs to back innovation and the development of new technologies. In this respect, as in many other things, it is very important for the response to these challenges to have a European perspective and a European focus.
Within the industrial sector we need to place special emphasis on the sectors with the greatest capacity for impact and growth. One of those is undoubtedly the vehicle sector, with its great capacity for transferring technology to other activities, its impact on employment, its export capacity and its potential for growth. It is therefore important that we focus on the vehicle sector, which according to the Commission's own figures is a sector that in Europe employs 12 million people directly or indirectly and is the main private investor in research, development and innovation, investing EUR 20 billion per year.
Within the European vehicle fleet, which could amount to 270 million vehicles by 2030, there is a type of vehicle that must become a focus of attention for achieving the objectives that I was referring to before. We are talking about electric cars, which are one of the prime examples of the innovative strategies that must be considered in this sector.
The Spanish Presidency has therefore included developing electric cars as a priority on its agenda, as a preferred alternative mode of transport in order to reduce our dependence on fossil fuels derived from oil in the transport sector, and therefore make a clear and decisive move towards an energy-efficient and environmentally sustainable transport system. In order to do this the Council believes that we need a global strategy to develop the technologies, including, in this case, electric technology.
The Council is therefore promoting the debate on possible measures to adopt in order to promote the production of electric cars by the European industry, so on 8 and 9 February we took the debate to the informal Competitiveness Council meeting in San Sebastián. It was a really intense debate in which three central areas for work were identified: firstly, promoting a leading European market in the production of electric vehicles and their batteries; secondly, supporting the adoption and acceptance of electric cars as a mode of transport similar to conventional cars, putting them at the same level or seeking to achieve that in the future, as at the moment they are not at the same level and it will take some time for them to get there; and thirdly, creating the conditions for a single market in electric cars.
It was therefore agreed to invite the European Commission to draw up an action plan. In response to this invitation, the Commission - as Mr Tajani will mention later - has published its European strategy on clean and energy-efficient vehicles, a communication produced on 27 April that talks about electric technologies, other alternative technologies in this field and other matters. We would like there to be some conclusions in the Competitiveness Council in May on the Commission communication presented on 27 April, and this is our intention.
In short, we believe that we must pursue the objectives of this strategy and, within it, the objectives of the 2010-2012 action plan, so that the broad areas for action are translated into 15 specific actions, which were also proposed by the Commission, in order to lay the groundwork for introducing electric vehicles.
Mr President, Mr López Garrido, as the Spanish Presidency has just said, last week the Commission, ladies and gentlemen, adopted a communication on clean and energy-efficient vehicles, and I had the pleasure of presenting this text as a priority issue to the members of the Committee on Industry, Research and Energy themselves during my hearing last Wednesday.
The communication consists of two main pillars: a first part on the improvement of traditional combustion engines, and a second part aimed at establishing a road map for promoting and facilitating the widespread use of advanced technologies in relation to ultra-low-carbon vehicles, hydrogen vehicles, biofuel vehicles, hybrid vehicles and 100% electric vehicles. Electric cars are, precisely, the subject of this evening's debate and of the resolution on which this Parliament is preparing to vote tomorrow.
Anyone who has paid close attention to the developments affecting the car industry will agree with me that an unprecedented consensus has been reached in favour of electric vehicles. Decisive moments have been the meeting of the Council of Ministers in San Sebastián, under the Spanish Presidency, the announcements of national programmes for electric mobility and the motor shows, not only in Europe, but also in Detroit and Beijing.
We now know that European car manufacturers will launch the first fully electric vehicles and rechargeable hybrid vehicles onto the market in 2011, while continuing at the same time to produce more up-to-date, highly energy-efficient conventional vehicles. More important still is the fact that these clean cars are not only an object of curiosity in the showrooms of dealerships, but they are also eagerly awaited by European consumers, who have clearly indicated their preference for smaller and more environmentally friendly vehicles.
I wish to briefly illustrate in this House the content of the Commission's strategy: the strategy includes more than 40 concrete measures, and I would like to take this opportunity to illustrate to you the three that have been identified by the interested parties as the main priorities that the Commission must address, namely standardisation, financial incentives and research.
Standardising electric vehicles is fundamentally important for the purposes of ensuring that European citizens can recharge their vehicles when they cross borders; so-called interoperability is an essential requirement if consumers are to wholeheartedly embrace new technology and, hence, the uptake of electric vehicles on the mass market is to be guaranteed.
That is why it is anticipated in the communication that the Commission will work with the European standardisation bodies, on the basis of the consolidated standardisation process, to adopt a single solution for interoperability, to address safety risks and to consider a smart charging system for electric vehicle chargers. The standard must incorporate the existing technical solutions and, of course, guarantee safety and an affordable price for consumers.
I am convinced that we must harness the current momentum in order to opt for a genuine single European solution, based on our internal market principles. If we let slip this opportunity, we could find ourselves in a fragmented market for many years; not only would this be negative for consumers and European businesses, it would also be unwise given the numerous competing international initiatives.
As regards financial incentives, on the other hand, ladies and gentlemen, they have already been introduced by various Member States. In some cases the incentives relate explicitly to electric vehicles, while in other cases they are linked to low CO2 emissions. The Commission does not intend, of course, to force the Member States to offer incentives, but it does wish to coordinate the exchange of information and to propose a set of guidelines on this subject in order to prevent, precisely, fragmentation of the market.
The third element is research: the Commission intends to strive to ensure that European research achieves the objective of having clean and highly energy-efficient transport. It will support research in all these technological sectors, while at the same time streamlining and simplifying the procedures for obtaining European subsidies.
I shall conclude by emphasising the impact that this strategy will have; it goes far beyond the car industry. I share the Spanish Presidency's view: we are here to examine a strategy, that is, the one contained in the Europe 2020 document proposed by the Commission and approved by the Council, which places industrial and enterprise policy at the heart of the strategy for emerging from the crisis and for creating prosperity and promoting development in our society in the years to come. The measures taken on behalf of the car industry, to ensure that it can definitely innovate but that it can also compete on the international market, are part of this strategy to safeguard industry but also all those small and medium-sized enterprises that revolve around major European industry, which actually represents one of the pillars of major industry.
Therefore, I believe that this work that we are doing to open up future prospects for the car industry is a commendable initiative, and I was delighted to hear the words of the Spanish Presidency, which welcomed the communication by the Commission. The Commission wants, together with Parliament and the Council, to examine a strategy that will enable our European industry, our European entrepreneurial system, to evolve, because, as the Treaty of Lisbon states and as we are all convinced, a strong market is the best vehicle for creating sound social policy.
Without business and without industry we cannot conceive of protecting jobs, or of safeguarding the right to work of our fellow citizens.
Mr President, Commissioner, Mr López Garrido, this is a debate on an issue on which there is generally a great deal of agreement, so it is not one of those debates in which there are radically different positions, but rather the positions are different in simple terms. We heard this in the speech by Mr López Garrido, and in the speech by the Commissioner, and it is reflected in the resolution that will be put to the vote tomorrow in Parliament with the support of all the political groups.
Having said this, there are a series of problems to resolve before electric cars can be fully efficient, and the task that we now have in front of us is to focus on seeing how we can resolve these problems as soon as possible so that electric cars can also become part of the whole project of having more sustainable and efficient energy consumption.
In this respect I would like to highlight one of the issues that has been mentioned, which is also in the resolution, which is the issue of research. There are still a series of fundamental problems linked to the efficiency of the batteries and recharging, as well as the problems of standardisation, interoperability, and so on, which have a long way to go.
In order for this ground to be covered as soon as possible, I think that it is essential, as in so many other aspects linked to energy and other issues, that efforts are focused on research. This does require an enormous effort from a financial point of view, both from the European institutions and from the national institutions.
on behalf of the S&D Group. - (ES) Mr President, first of all, I would like to congratulate the Spanish Presidency on behalf of my group for rightly including electric cars among its priorities and also the Commission, and Mr Tajani, for taking up the challenge.
This is because, ladies and gentlemen, the capacity to enter the sector swiftly with quality, standardised products will determine the future leaders in a highly competitive market.
We agree, Mr Tajani, that in order to be successful it is essential that there is standardisation of infrastructures and charging methods. However, how are you going to speed up this standardisation in order to prevent this issue from delaying the introduction of electric cars in the European Union? We agree that it is essential to support research and development in order to reduce costs and improve efficiency, as we already have significant external technological dependence. We are also concerned to know what measures are going to be taken at European level to promote research, especially into batteries.
I shall end with a question to Mr Tajani. The Commission tends to refer to cleanly propelled vehicles generically. However electric propulsion technology is the most developed. The manufacturers have a large variety of models, and they are soon going to begin marketing them. Do you not think that electric cars can be introduced in Europe much sooner than other forms of clean propulsion? Do you not think that it is realistic to think that electric cars will be widespread in Europe by 2015-2020?
on behalf of the ALDE Group. - (DE) Mr President, Commissioner thank you for your statement. I am very grateful for the initiative by the Spanish Presidency - and this is a very Spanish event as far as I can see - in adopting this series of proposals and leading the way in this regard.
Electromobility must play a key role in future. However, as we all know, we are still a long way from achieving comprehensive electromobility. For that reason, we should also not make the mistake of allowing electric-car hype to arise, the claims of which we are not able to fulfil in political terms. Therefore, we should not abandon our focus on improving conventional means of locomotion, as crude oil will probably continue to fuel our mobility for a long time yet.
The following points are crucial, however.
Firstly, as you and all of the other speakers have said, we need a European strategy for the development of standards. The United States and China are working jointly on conductive charge couplers. We must not lag behind in this regard. We ought to lead the way and should not allow European vanity to take hold. Are the French quicker, or the Germans or the Spaniards? We should all pull together and the Commission should certainly take the lead in this. We need to develop cost-effective, high-performance batteries.
Secondly, we need to extend network-infrastructure coverage to all areas. For us, that means that we have to focus our subsidy options on this in a more targeted way in the area of cohesion, in the regions and also in the development of rural areas. Citizens must be able to use electromobility across borders, otherwise they will not use this form of transport.
Thirdly, we must also take electric cars into account in our CO2 emissions calculations. Car manufacturers that are currently carrying out fleet calculations cannot yet include electric cars. We need to be able to take these into account in future.
Fourthly, we must provide tax relief on electric cars throughout Europe. This applies to batteries in particular, which are still the most expensive part. We need to carry out research in this regard, but we also need to harmonise our taxes.
Mr President, ladies and gentlemen, traffic in Europe is responsible for around 30% of CO2 emissions, with road transport accounting for the greatest part of that. Avoiding, switching and improving are therefore the order of the day. We need to find the most environmentally friendly propulsion technology for vehicles. Electric vehicles include trains, trams, buses, cars and bicycles. The prerequisite for this, however, is that there must be no revival of the hazardous nuclear energy, which is why the production of renewable energy is the conditio sine qua non. In addition, the result of the whole cycle from production via use through to waste and recycling must be a positive one. Only then shall we in the Group of the Greens/European Free Alliance be able to support electromobility.
Replacing the current car fleet with electric cars will neither resolve the problem of congestion nor protect the climate. There are five disadvantages of car transport: the noise, the pollutants, the accident figures, the costs and the land use. At most, electric cars solve the emissions problem. The area of land used alone is immense. For this reason, Germany, for example, has undertaken to limit the amount of land sealed under concrete and asphalt each day to 30 hectares from 2020. It is currently 117 hectares a day. Therefore, the number of cars must be reduced. For the remaining cars and also for trains, buses, trams and electric bikes we need the most environmentally friendly technology. If that turns out to be electromobility, we shall need European and international standardisation.
The Greens will vote in favour of this resolution.
on behalf of the ECR Group. - (CS) I have spent a long time looking into the problem of regulation and bureaucracy in my own country. Most of you probably know me only thanks to my journey by bicycle from Prague to the European Parliament in Strasbourg, which was 866 km long. However, most of you do not know that in Prague I ride an electric bicycle. I am not an environmental extremist. I use it for practical reasons, because it pays off for me, as it is quicker in the Prague traffic and I can ride it wearing a suit. In my opinion, this is how we should approach the issue of standardising electric vehicles.
I have the honour here of being the rapporteur from the Committee on the Internal Market and Consumer Protection for the EP report on standardisation and normalisation. We will organise a hearing on this in June with the participation of Commissioner Tajani, and I am delighted that he considers it an important matter. There will certainly be more room for discussion there. More than at other times, Europe today needs to be competitive and needs innovation. However, standards are only one of the instruments for helping industry. Personally, I agree with the representatives of industry that the Brussels regulations on the introduction of electric vehicles are a death-knell. Pressure for innovation should come not from regulations but from demand. If they are developed to order, then the vehicles will be unacceptably expensive and nobody will buy them. By the way, the electric bicycle I ride was made in China.
Mr President, Commissioner, Mr López Garrido, I believe that it is really important that we think about this question of electric vehicles and debate it thoroughly. Many of the issues that I wanted to mention have already been raised here. Nevertheless, I wish to say that it is important because we must, from the outset, think about this question within the development model that we currently have, and the electric car issue is fundamental to allowing us to rethink that model, whether in terms of reducing dependency on fossil fuels, or in terms of reducing carbon dioxide emissions, as has already been mentioned, or in terms of greater energy efficiency and enhancement of the potential of using energy from non-renewable sources.
There are, however, two points that appear to be absolutely fundamental to me. We cannot consider any of these strategies unless, first of all, it is integrated within a broader mobility strategy that goes beyond the automotive sector and includes other modes of transport. It has to be much more extensive; otherwise we will not solve the problem. A second point, which is also quite important, is that we have to take into account the crisis that we are experiencing. In such a context of crisis, we must take this opportunity to convert and retrain the labour market, so as to avoid negative social impacts. We can no longer take any more negative social impacts, so I was calling for this strategy to be taken and seen in an integrated way, as we are trying to do in the motion for a resolution that we are submitting to Parliament as a group tomorrow.
. - (NL) Mr President, when Mr Ford produced his first car, he said: "My car is available in any colour as long as it is black.” Nothing much has changed since then. A car is available in any model as long as it is environmentally friendly. I have nothing against environmental friendliness, but these days the environment has been rendered unaffordable by leftist politicians. The consumer is paying over the odds and that is being obscured by all sorts of government grants, but the environment would be very expensive and uneconomical if all the subsidies paid by the taxpayer were taken away. We now want a standardised electric car in the European Union.
The Dutch Party for Freedom does not think that this is something the European Union should be concerning itself with, rather it is the concern of industry. Besides, an electric car is useless at the moment. The batteries and their life are still far too limited and contain extremely harmful substances. If millions of people are soon to start plugging in their electric cars in the evening in order to recharge them, all the fuses will blow straight away and the lights will go out, quite literally, because our grids will not be able to cope with the load. What is more, all that extra power for electric cars will need to be generated by additional power stations.
In short, therefore, the electric car is unaffordable and polluting, it places too heavy a burden on network capacity and it does not generally look like much either, whether it is black or not. We therefore do not want any European standardisation of the electric car, not now, not ever.
(NL) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, first and foremost I would ask that you pay no attention to the incredibly stupid comments made by the previous speaker. Having said that, I would like to point out that, as the President has already said, the automotive industry is the most important industrial sector in the European Union and will remain incredibly important for employers, for employees and for jobs. I think that we should switch to the electric car as soon as possible, as the Commissioner has already said. That is why we now have to implement the action plan which you, Commissioner, tabled a week ago.
I will single out three priorities from your action plan. First of all, the employees themselves. They obviously need to be given training so that they can work with the new technologies and that is something we have heavily emphasised in our resolution. I stress this particular issue to you. We are asking for a major effort to be made with regard to training, particularly through the European Social Fund.
Secondly, Commissioner and President, the vehicles of the future and, in particular, electric batteries. This issue has already been mentioned here, but it cannot be overstated. We, as the European Union, have the ambition of taking the global lead and, if nothing else, keeping pace with the Chinese. If we are to achieve that, battery technology must be an absolute priority in the seventh and eighth Framework Programmes for Research and Development. There is some reshuffling to be done there and we need to place an emphasis on this.
Thirdly, the charging infrastructure. Contrary to what the previous speaker has said, we have to come up with a European standard by the end of next year, and that is included in your plan. Otherwise, we will get bogged down in a fragmented market. Commissioner, President, ladies and gentlemen, we have here a unique opportunity to provide a strong impetus to job growth in Europe and to avoid being flooded by products and parts made in China. It is not too late to avoid that.
(NL) Mr President, Commissioner and Secretary of State, I have a few points: technology, neutrality, standardisation, smart metering and raw materials. May I first of all compliment the Commission on having adopted a technology-neutral approach. I give my backing to that because energy efficiency in cars must be regulated through ambitious CO2 emissions legislation and we have to choose a green technology. The technology will choose itself. It is the norm in Parliament to hand out compliments and I am quite happy to do that but, with your permission President, I will reserve my praise for next time because I think that the Commission is quite late with its standardisation of electric vehicles. You have talked about charging interfaces but, on the whole, no actual mention has been made of batteries. The standards will be available only in 2012 and will perhaps begin to apply as late as 2013. Might I suggest that you do your best to speed that up?
You have not mentioned smart meters in cars at all and yet you have talked about smart charging. May I ask you to ensure that smart meters are included in your next communication, because that is the only possible way of managing mobility and of levying tax on energy, if need be. Now, over to raw materials, you have talked about all sorts of possibilities but, quite frankly, lithium is not available on a large scale. May I therefore ask that you increase your efforts and that you carry out more research in order to find alternatives for this scarce material.
(PL) Mr President, the European Union needs coordination of research, innovative action and aggregation of investments to stimulate the development of fuel technologies in electric vehicles. The European market is going to have to speed up construction of the infrastructure for recharging batteries and also ensure that there are financial incentives for consumers to purchase electric cars.
Standardisation of vehicles and ensuring their universal operability in the European market is essential. In its priorities, and particularly at the meeting in San Sebastian in February this year, the Spanish Presidency clearly suggested the need to develop a uniform position both in Europe and worldwide. I hope European constructors will contribute to making the ideas of the 2020 strategy a reality, creating modern solutions for connecting electric vehicles to smart electricity networks.
Nevertheless, we must not forget that the changes which are before us should be introduced in a balanced way, with appropriate measures for harmonisation and using sources of energy which are already in use in the motor industry, such as propane, butane and natural gas, all of which have ecological benefits. Electric cars, their significance for the continued process of decarbonisation and their efficiency must be scrupulously analysed from the point of view of carbon dioxide emissions.
(IT) Mr President, ladies and gentlemen, the European Union is taking steps to devise a new alternative to traditional vehicles: that of electric cars. I am grateful to the Spanish Presidency for this, that is, for having included this important matter in its political agenda. I am also grateful to Commissioner Tajani for the points he made.
Many Member States are investing in and pushing for this type of clean technology, but Europe clearly must rethink the infrastructure, the definition of safety standards, the recharging systems and interoperability. A great deal of progress has already been made in terms of reducing the CO2 emissions of cars, and I hope that, with the aid of innovation, electric cars will soon become an affordable method of transport for the general public.
It is particularly important to support new technologies, when the challenge is to have a low-carbon economy. Any concessions must not, however, penalise the traditional car industry, which has done and continues to do a great deal to promote sustainable mobility.
(PT) Mr President, I welcome the recent communication on clean and efficient vehicles. The arrival of electric cars on the market could represent a competitive advantage for European industry. We must not, however, forget that Europe is currently the world leader in the automotive sector, and we cannot put this competitive advantage at risk.
I therefore call on the Commission and the Member States to develop the conditions necessary to create an internal market of electric vehicles. I would also warn of the need to harmonise the standards for batteries and compatible charge points in the various Member States. It is also important that tax incentives be created, with appropriate electricity prices for consumers. Another essential factor will be the modernisation of electricity grids. I call for greater investment in research and development into smart grids and battery technology, in order to make more efficient use of the primary materials in the batteries. I ask, therefore, that all efforts be made to maintain Europe's world leadership in the automotive industry.
(DE) Mr President, President-in-Office of the Council, Commissioner, I, too, would like to thank the Spanish Presidency and also the Commission for bringing the subject of electromobility to the fore. I also believe that we can use electromobility to revitalise the mobility economy in Europe, and we need to do that in order to create value and to safeguard jobs.
However - to use another metaphor - we need to step on the accelerator, because the issue of electromobility affects many policy areas. There is, of course, the issue of standardisation, technology, but also the question of the integration of electromobility into the whole transport system, because we may need new forms of mobility, particularly in urban areas. Energy must be renewable and we need raw materials, so trade is also affected. Therefore, I would ask you, Commissioner, to perhaps integrate electromobility further in the follow-on from Cars 21.
(NL) Mr President, Commissioner, yesterday this Chamber was full of mayors who signed up to the Covenant of Mayors in order to make a real commitment to a low-CO2 economy. What I was struck by, throughout the debate, was that they are prepared to take concrete action for the benefit of our citizens and to follow through on that commitment. Now, the electric car is a fine flagship. Europe has a tradition and a reputation when it comes to quality. However, from a global perspective, and here I would ask that you look at the electric car figures for China, we really have to move up a gear, as the Commission's communication states.
These mayors came up with the idea of smart cities. It is possible to see that there is scope for a major leap forward for the electric car, and for transport in general, especially in cities. In that context, the standardisation of batteries, charging points etc. is indeed of major importance. My country, the Netherlands, has made a choice. We have said 'yes' to a German plug. Now, that is European thinking and together we are going ahead with Mennekes' six-pole plug. We actually need to follow that line of thinking and link up our best technologies.
I have two more points. First of all, we lack a proper communications strategy. From the very outset, this project has been an excellent means to bring Europe closer to its citizens and Europe can generate a greater profile for it. People will not be turning up for the elections, and what can Europe do about that?
In fact, this is something worthy of an E (European) designation: European Electric. We should take that forward because it will generate greater visibility for projects of this kind and we will be making ourselves E-proof in the process. We are working on a European project, on keeping jobs and on taking the lead, so perhaps that could come through a little clearer in the communication.
(IT) Mr President, Mr López Garrido, ladies and gentlemen, thank you for your report, Mr Tajani. The electric car project dates back to 2006: all the institutions agree that it is a valid project. The European Parliament already gave its verdict to that effect in 2008, the Commission issued a communication on intelligent cars back in 2006 and, today, our Commissioner is making serious and practical efforts to launch these cars in the near future. I heard Prime Minister Zapatero, when he presented his programme, literally cite electric cars as a key priority of the Spanish Presidency's six-month term.
I wished to repeat that such receptiveness must be matched by practicality: practicality, in terms of propulsion, practicality, in terms of equipment, and practicality, in terms of recharging systems, which are the elements needed for electric cars to work now and in the future. Electric vehicles have the advantage of being able to thread in and out of traffic easily and of not requiring any major infrastructure for their manufacture, which is why I believe that this issue is of strategic importance. Bear in mind also - bear this in mind, Commissioner - the existence of hydrogen fuel cell prototypes, which are equally important.
Today, there are already hybrid cars on the market, and the hybrid model works for both electric and hydrogen vehicles: hydrogen with methane, and the others with traditional diesel or petrol components. Alternative-fuel vehicles are a winning idea; the fact that their market share almost doubled in 2008 proves it. However, they still account for only 1.3% of all vehicles registered. We are on the right track, but time is running out for innovation to help the environment and the labour market.
(PL) Mr President, Mr Tajani, in the context of today's debate, I would like to draw attention to a new danger which has arisen with the spread of electric and hybrid vehicles. Put briefly, in urban conditions these vehicles are too quiet.
Paradoxically, the low noise level, which might be considered an advantage, can be a real hazard for children and the elderly and, in particular, for blind people. Therefore, we should already be thinking about how to avoid accidents involving hybrid cars, because the only noise they make is the sound of their tyres running on the asphalt. We need, then, to answer the following questions as quickly as possible: should these cars make a noise, and if so, what kind of noise and how loud should it be? Should we not already be putting an obligation on producers to develop systems which warn that a vehicle is approaching and to install them as standard?
We shall now move on to the catch-the-eye procedure and I shall explain the criteria I shall follow so that nobody can be vexed or angry with me later.
We still have a large number of items on the agenda. Therefore, I shall give the floor to five Members this time and I shall give preference to those of you who have not already spoken today on this item. Obviously I will be even-handed in my treatment of the different political groups.
(IT) Mr President, ladies and gentlemen, I will be really very brief, not least because I completely agree with what both Mr Tajani and Mr López Garrido said. In fact, I am going to completely abandon the speech I had prepared because, Mr López Garrido, you have started a debate that ought to be developed within the European Union.
Let me explain myself better. I am also going to leave to one side the environmental issues relating to electric cars, in order to talk about employment problems: you, together with Mr Tajani, refer to the fact that, if Europe wants to protect itself from the emerging countries and if it wants to become the point of reference at international level, then it cannot overlook research and innovation.
The real issue, today, which must be debated by the European Parliament, is knowing what kind of Europe and what kind of relationship between the Member States we want. When I see, especially in my committee, the tendency among the Member States to compete with one another by lowering the tax burden, I say that we have doubtless completely failed to understand what Europe should stand for. Thank you, Mr López Garrido, thank you, Mr Tajani: research and innovation really can make the European Union the nerve centre of the global economy.
(RO) Road transport is responsible for 28% of the pollutant emissions generated by non-ETS sectors. According to current legislative provisions, car manufacturers must only produce, by no later than 2020, vehicles whose pollutant emissions level is below 120g CO2/km. In addition, vehicle manufacturers can give price reductions to buyers when they replace old, less green cars with a vehicle which has a lower level of pollutant emissions.
As a result, in the European Union in 2009, a 7% increase was seen in demand for hybrid or electric vehicles. These vehicles are particularly suited to urban driving. The large-scale use of electric or hybrid vehicles depends on the extent of the coverage provided by the infrastructure for supplying them with power. In this respect, standardisation of electric vehicles becomes vital.
(PT) Mr President, the limitations associated with electric vehicles - such as, amongst other things, the pollution associated with producing the batteries, the difficulties of supplying strategic elements such as lithium, and the limited range of the vehicles - make it inadvisable to take commercial or advertising risks.
These vehicles are, however, an important alternative that must be given due consideration, despite these problems. Nevertheless, they will never come close to replacing all the current, fossil fuel-powered vehicles.
The car-based society as we know it today has thus been given a suspended sentence. That is why there is a pressing need, starting now, to increase the use of all types of public, collective transport and make them accessible to all, especially electric-powered forms: surface and underground railways, heavy and light vehicles, fast trams, trolleybuses, and so on. In the medium and the long term, automobiles - even electric ones - will have to take on a supplementary and complementary role to meet families' specific needs.
- (SK) Electric vehicles are considered to be one way to fulfil strict environmental protection standards, since they do not produce any emissions.
Many car companies in both Europe and Asia have already completed the development of these vehicles and are ready to launch them onto the market. However, the broader distribution of these vehicles is prevented by the lack of standards defining the parameters for universal charging stations, and the hardware and software that would enable vehicles imported into Europe by different producers to be charged efficiently and rapidly in a network of these stations that is as dense as possible. While the European Commission investigates, ponders and makes preparations, our Japanese friends are hard at work. In Tokyo, a federation of electric vehicle producers has been established, which is already drawing up common standards for these vehicles and is also offering to cooperate with European producers.
In the interests of creating a space for electric vehicles as quickly as possible, I therefore call on the Commission to join forces with the Japanese producers as soon as possible and to contribute actively to the introduction of global standards for using electric vehicles.
(ES) Mr President, Europe 2020 and the electric car. Innovation and competitiveness are in themselves knowledge. There are many regions in advance of the states they are part of in terms of the drive and effectiveness of their innovation policies.
As a Basque, I am proud to be able to inform you that, five years ago now, we started to build an automotive intelligence centre. Today it has more than 50 companies involved in research, development and innovation in electric mobility for the whole of Europe.
In the Basque country there is also a consortium whose representatives have reported on their experience to this House: Hiriko, a modular electric car designed for urban travel. This all came about from a public-private partnership and regional support, which meant that Spain, which had not been involved in this effort until the last moment, could include these achievements in its programme and organise its innovation summit in the Basque country.
Regions and their knowledge should, once and for all, be of central importance if we are to construct a more participative and effective Europe. Then, the challenges which we are posing for the future in this resolution - which we support - will be easier to achieve.
Mr President, I would like to thank the honourable Members who have applauded the initiative of the Spanish Presidency of the Council in making support for electric vehicles a priority in the Presidency's programme.
I would also like to thank the rapporteurs who have contributed to the motion for a resolution which will be voted on tomorrow in this House, some of whom have taken the opportunity to speak. They include Mrs Riera, Mrs del Castillo, Mr Cramer and Mrs Matias. I am very grateful for their speeches which, along with others, make it clear that this is a strategic objective of the European Union, although they have also warned of the difficulties still involved in the manufacture and widespread, mass development of electric vehicles, and also of the need to be able to count on the support of all political and economic stakeholders. Mrs Bilbao has just referred to the regions as a key element in the development of electric vehicles.
I am convinced that the European Union has to take all these factors into consideration in the future.
That is why I should like to point out some of what I see as the arguments in favour of electric vehicles. However, I shall also refer at the end to the difficulties or obstacles which I believe we have to overcome.
Speaking of advantages, I believe that there are two key aspects of electric vehicles which offer considerable advantages. One is technology and the other energy.
As far as technology goes, electric vehicle technology already exists. It is working now. Indeed, there are already more than 90 different models of electric vehicles advertised by vehicle manufacturers to be launched on the market in the relatively near future.
And it is also the case that, at the same time, we must accept that some of these technologies need to be fully developed as they still have some limitations at the present time, as is the case with batteries, recharging or the warning which Mr Zasada gave us about the absence of noise and the dangers that can involve for pedestrians. I think that it is very important to take his views into account.
What is more, the technology used by electric vehicles is the most efficient and best for the environment. The efficiency of electric vehicle technology can reach 60%, whereas traditional motors have an efficiency of 20%.
Furthermore, as far as energy is concerned, electric vehicles objectively help us reach those goals which we spoke about this very afternoon when we talked about Europe 2020 and the fight against climate change, known as the 20/20/20 objectives. With their storage capacity, electric vehicles have technology that helps to mitigate one of the problems, negative points or weak spots of renewable energies. Electric vehicles help renewable energies, which have a weak spot: they are irregular. Electric vehicles compensate for this irregularity through their own special features.
Furthermore, they also contribute as far as energy security is concerned. For example, there are many countries in Europe which do not have oil reserves, and electric vehicles could compensate for this lack, and make a contribution to something that is also a strategic objective of the Union: the struggle for energy security which, as we have seen, sometimes makes our societies extremely vulnerable.
Finally, in spite of that, in spite of those advantages, electric vehicles will clearly require us to change many of our manufacturing systems, and also many of the technologies that I mentioned earlier, people's habits and power distribution networks, and it will also even make it necessary to move towards a new communications strategy, as Mr van Nistelrooj quite rightly pointed out.
In other words, electric vehicles have a great deal of advantages but there are also obstacles and difficulties, and that clearly means that we must approach it from a positively European perspective; it means that the governments of Europe, the Commission and this Parliament, which will vote tomorrow on a series of resolutions, must pay particular attention to it. That is why it is so important that these three institutions of the Union - the Council, the Commission and the European Parliament - should work together on the strategic line they should adopt in relation to electric vehicles.
Mr President, ladies and gentlemen, I believe that the Spanish Presidency has correctly situated the electric car strategy in a broad - broader - context that relates not only to electric cars but also to the development and protection of the car industry, in the context of European industrial policy. In this way it is considering how industry, industrial development and job creation will look in the decades to come.
Therefore, this decision, which the Commission supports, targets - through a two-pronged strategy, which certainly does not rule out a serious effort to reduce CO2 emissions from traditional vehicles - two areas: combustion-engine cars, which must be improved, and technology and research, because, as Mrs Bilbao Barandica and Mr Pallone were saying, it is only right that we focus on technology and research if we want to overcome the challenge on the global market. We cannot conceive of having a competitive European car industry if strong action is not taken in the fields of innovation and research: any initiatives and support from Parliament in this area are therefore very welcome.
Choosing an electric car does not mean excluding other options: I say this to Mr Cancian, who stressed the importance of hybrid cars, of hydrogen cars. Electric cars are an important resource that have already gained broad support and obtained positive results. Many Member States, in fact, are choosing them. However, I repeat - because I have also heard some MEPs oppose the principle of electric cars, which are the subject of this evening's debate - that electric cars are an extraordinary opportunity but are not the only opportunity, because our objective is to have a European industry that is more competitive on the international markets and to reduce pollution and CO2 emissions in the transport system, including in the urban transport system. I would point out to Mr van Nistelrooij that, during the last parliamentary term, the European Commission presented the urban action plan, which accords huge importance to electric transport in this context.
Of course, it takes a great deal of work to produce a competitive electric car. Someone raised the issue of standardisation: in the Commission document the Union's standardisation bodies have already been given the task, in 2010, of developing a harmonised European standard for electric vehicle recharging systems by next year. We have already responded to these concerns, just as we have also responded, in the document approved by the College, to the concerns expressed by Mrs Merkies about the issue of raw materials. She raised the issue of lithium, along with other MEPs who have spoken about batteries during this debate. Precisely because it recognises the problem, the Commission has decided to include in its work programme - and we also spoke about this during a recent meeting with Mrs Merkies - a communication on the problem of raw materials, which is a priority for us.
Some MEPs - Mr Belet, Mrs Matias - mentioned the problem of employment, but many other MEPs also spoke about the retraining of workers, because if we are to have an industrial system in the car industry which is highly innovative, which is focused not only on electric vehicles but also on the development of a transformed combustion engine - less-polluting combustion engines but all the other opportunities too - then we must focus on retraining workers as well, because our aim is to comply with the Treaty of Lisbon, which regards the market as the best vehicle for creating social policy.
However, the concerns that have been raised by some Members are already addressed in the text of the Commission communication, in which it is explicitly stated that the Commission is willing to allocate resources from the European Social Fund to specific initiatives to retrain and provide vocational refresher training for workers, precisely so that they too can be instrumental in achieving this innovation, which should make European industry more competitive.
I believe that Europe has a strategy. Mrs Stassen is opposed to electric cars: they are an opportunity, but it is ultimately up to the market to decide. There is also the option not to buy electric cars; no one is forcing Europeans to buy them. However, Mr Zasada presented another problem, which concerns the safety of transport: without doubt, when it comes to marketing, we will have to assess in every way possible the future problems in relation to both noise pollution and polluting substances, as well as the full impact of car manufacturing and scrapping on the environment. We have explained this problem clearly and, in fact, we are convinced that having electric cars will enable us to make progress, including in the area of safety. However, we must provide the manufacturers in the sector with specific guidelines, so that it really is possible to have a non-polluting electric car.
I have tried to answer almost all of the questions that have been put by the MEPs, and I shall also reply to Mr Lange, who mentioned CARS 21. In the communication that was approved by the Commission and subsequently presented to Parliament and the Council, it is expressly stated, on the final few pages, that we are anxious to revive the CARS 21 high-level group. The latter was an extraordinary opportunity to work with the stakeholders and it must remain as such, especially since we believe - in unison with the Spanish Presidency and with the vast majority of the MEPs, Mr President, who have spoken during this debate - that the car industry is an extraordinary asset, which must certainly be adapted and in some cases restructured, which will certainly have to be modernised, but which has extraordinary potential and which is the jewel in the crown of the European industrial and entrepreneurial system.
For this reason we are all committed to ensuring - and this evening's debate proves it - that this industrial sector can become more competitive. We are more competitive if we focus on innovation and research. I believe that choosing to commit ourselves to electric cars, too, is a good way of ensuring that European industry can compete on the global market.
To conclude the debate I have received one motion for a resolution from six political groups, pursuant to Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
in writing. - (RO) Against the backdrop of climate change, green vehicles offer an effective way of reducing carbon emissions. However, their development must be included as part of a future policy on sustainable mobility. Romania would like to introduce electric cars gradually on its domestic market. With this in mind, Prime Minister Emil Boc decided recently to set up an interministerial group to devise a national strategy for manufacturing electric cars. In countries like Denmark or Israel, charging stations, which will be officially launched by the end of 2011, are being installed and tested. Furthermore, the French, Spanish and Irish Governments are awarding grants to anyone wishing to purchase vehicles of this kind. At the moment, the cost of an electric car is high, as it is basically determined by the cost of the battery.
With the aim of supporting electric car production in the European Union, the charging infrastructures and technologies need to be standardised to facilitate cross-border electric mobility. In this respect, the Commission must provide financial support to Member States. Green cars offer significant benefits. They help combat climate change, reduce Europe's dependency on oil and help achieve the Europe 2020 strategy's objectives. This is why I believe that we must encourage the use of electric cars.
In April the Commission issued the communication on clean and energy-efficient vehicles, which is to say on the European strategy for encouraging the development and eventual widespread use of vehicles that are 'clean and efficient' in terms of low emissions of carbon dioxide and pollutants.
According to recent estimates, in 2020 electric vehicles will account for 1-2% of the market; in other words, they will make up less than 4% of all vehicles: clearly, the majority of the vehicles of the future will continue to be powered by internal combustion engines, and they must be supported rather than penalised as they undergo improvements. I believe, therefore, that attention should be paid to certain factors of interest to the European branch of the industry: spearheading the infrastructure standardisation process, especially in terms of timescales in relation to our competitors - China, the United States, Japan, Korea - and preventing the proliferation of measures aimed at providing incentives for electric cars in the areas of available funds, urban access and public procurement.
In fact, by exclusively promoting electric cars, we are liable to decrease the widespread use of traditional or alternative (methane or biogas) combustion vehicles, thereby distorting the internal market and curbing the competitiveness of the car industry.
The Commission has just submitted a communication on clean and energy-efficient vehicles that sets out a neutral opinion as regards electric vehicles, giving no particular priority to any of the available options, whether they are electric, hybrid or hydrogen-fuelled vehicles. Nevertheless, at the informal meeting of the Council in San Sebastian in February it was agreed that the EU must lead a common strategy regarding electric vehicles. This means that the Commission has to prioritise solving the problems that still afflict electric vehicle production, such as the cost of the batteries, the need for more research and development to improve features, and, most important, the harmonisation of electric vehicles and charge points, both globally and across Europe, in order to ensure a high level of competitiveness in the market, so that electric vehicles can compete with traditional internal-combustion engines on a level playing field. I would remind the Commission of the need to prioritise the financial resources for this purpose, especially because of the simple fact that electric vehicles have the additional benefit of having an excellent energy storage capacity, which the other options do not have and which is so necessary for our energy independence.
in writing. - (RO) Using electric vehicles offers a number of major benefits for sustainable mobility. We can mention among them: the reduction in carbon dioxide emissions and improvement of air quality, the reduction in dependence on imported fossil fuels and electric cars' increased efficiency compared to the other transport technologies.
On a global scale, the EU's competitors are investing in the research and development of new technologies for reducing carbon emissions and are launching programmes supporting the transition to green road transport. In order to enable Europe's car industry to retain its global competitiveness and to ensure it plays an important role in green technologies, the European Union must create a suitable framework for promoting innovative technologies, encouraging research and developing the infrastructure required to support the transition to an efficient economy based on low carbon resources and emissions.
I support the European Commission's measures on this and I welcome the publication of the plan aimed at promoting the establishment of a European network of rapid charging stations for electric cars by 2011, as well as common technical and safety standards to apply to it.
The transition to a sustainable, energy-efficient transport system has become a priority for the EU against the backdrop of climate change and fluctuating fuel prices. Developing electric vehicles across Europe to replace conventional vehicles is a viable solution, with increased market potential. To achieve this, Member States must coordinate their actions so that they can decide on a European standard, for example, for the systems used for charging and storing energy, including smart grids and on-board metering systems and interoperability. The EU must also give stronger backing to research and innovation, with the particular aim of improving battery and engine technology, as well as in terms of offering incentives for the manufacture of electric vehicles. I call on the European Commission to take specific measures to anticipate the changes in the car sector and supply chain and to support harmonisation of national policies in this area. It is time for the EU to boost competitiveness in the mobility industry by cutting development costs for manufacturers and gradually reducing the CO2 levels generated by road transport.
in writing. - I welcome the Commission's recent strategy on clean and energy-efficient vehicles, and especially the new focus on electric cars instead of biofuels as part of the shift to greener transport. However, just as biofuels are controversial and not without problems, there are significant challenges with electric cars which must be overcome before they become a realistic option for European citizens, and before they deliver real environmental benefits. The additional demand for electric power for transport must be met by low-carbon sources if these cars are to realise their full environmental potential. I am concerned that the EU's development of these sources will not be sufficient to match the demand which will arise from increased use of electric transport. This needs to be considered as part of the EU's energy strategy as we move towards a low-carbon economy and reduced dependence on oil supplies from third countries. A network of standardised charging points must also be put in place, and I encourage the Commission and Member States to work towards this standardised infrastructure to make electric cars viable for consumers and car manufacturers alike. If these key challenges can be overcome, we can look forward to low-carbon, low-pollutant transport and all the associated benefits to the environment and human health.